DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on March 4, 2021 for application number 17/192,460. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of generating an override action and generating a query response according to the override action. 
Regarding claims 1 and 13, the limitations of generating, by a processing device, an override action in view of the label; and in response to a second query comprising the one or more terms, generating a second query response in accordance with the override action, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processing device” and “non-transitory computer readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward generating are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (generating an override and generating a query), or even with the aid of pen and paper, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations of generating a second query response in accordance with a generated override action are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
Regarding claim 8, the limitation of train the component of the search algorithm using the label, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processing device”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward training is directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (training a component), or even with the aid of pen and paper, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations training a component is considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processing device” and “non-transitory computer readable storage medium”. These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving and providing steps. Receiving and providing are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving and providing data (receiving or transmitting over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 8, and 13 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-7 and 14-20 are dependent on claim 1 and claim 13 and includes all the limitations of claim 1. Therefore, claims 2-7 and 14-20 recites the same abstract idea of generating an override action and generating a query response according to the override action. Claims 7 and 19 further limits the generating an override step, including the additional steps for identifying an override action corresponding to a term, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Identifying an override action corresponding to terms of a query is a further step for generating an override data without adding significantly more.  The limitations associated with generating data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

Claims 9-12 are dependent on claim 8, and includes all the limitations of claim 8. Therefore, claims 9-12 recites the same abstract idea of training a component. The limitations associated with training data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas
Claims 7 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of ranking historical files that include normalizing the historical ranking, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with ranking historical files that include normalizing the historical ranking are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing device to perform the generating and training steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving and providing are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward training a search platform. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US 2019/0012390) (hereinafter Nishant) in view of Joseph et al. (US 2019/0251126) (hereinafter Joseph).
Regarding claim 1, Nishant teaches a method comprising: providing, via an interface of a user system, a first search query comprising one or more terms and a first query response generated by a component of a search algorithm (see Fig. 1, Fig. 3, para [0061],  para [0105], discloses a conversational querying platform providing a query with search terms identifying intent from user input and a query response generated from conversational querying platform); and in response to a second query comprising the one or more terms, generating a second query response in accordance with the override action (see Figs. 3-4, para [0105], para [0113, 0117], discloses in response to performing second query with attributes in search terms, generating a conversational response based on predefined frequently answered questions according to determining whether to initiate a platform-based response or to initiate hand-off to live agent).
Nishant does not explicitly teach receiving, from the user system, a label corresponding to the query response; generating, by a processing device, an override action in view of the label.  
Joseph teaches receiving, from the user system, a label corresponding to the query response (see Figs. 1D-E, para [0069-0071], discloses receiving a bid (label) from various contract net initiator agents actions corresponding to query response); generating, by a processing device, an override action in view of the label (see Fig. 1E, Fig. 4, para [0071-0072],  discloses generating various agent actions in response to user input, actions such a requesting, rejecting, withdrawing, accepting, and countering actions (override actions)).
Nishant/Joseph are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant to utilize labels corresponding to query response from disclosure of Joseph. The motivation to combine these arts is disclosed by Joseph as “provides a way of addressing an objective by mapping the objective into further autonomous agents that have their own resources and expertise and can interact with others to get tasks done” (para [0063]) and utilizing labels corresponding to query response are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Nishant teaches a system comprising a memory to store instructions; and a processing device operatively coupled to the memory, the processing device to execute the instructions (see Fig. 18, para [0181], discloses processor and medium)to: provide, via an interface, a first search query comprising one or more terms and a first query response generated by a component of a search algorithm (see Fig. 1, Fig. 3, para [0061],  para [0105], discloses a conversational querying platform providing a query with search terms identifying intent from user input and a query response generated from conversational querying platform)
Nishant does not explicitly teach receive, from the user system, a label representing feedback corresponding to the query response; and train the component of the search algorithm using the label.
Joseph teaches receive, from the user system, a label representing feedback corresponding to the query response (see Figs. 1D-E, para [0069-0071], discloses receiving a bid (label) from various contract net initiator agents actions corresponding to query response); and train the component of the search algorithm using the label (see Figs. 1E-F, para [0071-0072], para [0080-0082], para [0093], discloses training multi-agent system using bids (labels) and knowledge resources).
Nishant/Joseph are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant to utilize labels corresponding to query response from disclosure of Joseph. The motivation to combine these arts is disclosed by Joseph as “provides a way of addressing an objective by mapping the objective into further autonomous agents that have their own resources and expertise and can interact with others to get tasks done” (para [0063]) and utilizing labels corresponding to query response are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Nishant teaches a non-transitory computer readable storage medium having instructions that, if executed by a processing device, cause the processing device (see Fig. 18, para [0181], discloses processor and medium) to: provide, via an interface, a first search query comprising one or more terms and a first query response generated by a component of a search algorithm (see Fig. 1, Fig. 3, para [0061],  para [0105], discloses a conversational querying platform providing a query with search terms identifying intent from user input and a query response generated from conversational querying platform); and in response to a second query comprising the one or more terms, generating a second query response in accordance with the override action (see Figs. 3-4, para [0105], para [0113, 0117], discloses in response to performing second query with attributes in search terms, generating a conversational response based on predefined frequently answered questions according to determining whether to initiate a platform-based response or to initiate hand-off to live agent).
Nishant does not explicitly teach receive, via the interface, a label corresponding to the query response; generate an override action in view of the label.
Joseph teaches receive, via the interface, a label corresponding to the query response (see Figs. 1D-E, para [0069-0071], discloses receiving a bid (label) from various contract net initiator agents actions corresponding to query response); generate an override action in view of the label (see Fig. 1E, Fig. 4, para [0071-0072],  discloses generating various agent actions in response to user input, actions such a requesting, rejecting, withdrawing, accepting, and countering actions (override actions)).
Nishant/Joseph are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant to utilize labels corresponding to query response from disclosure of Joseph. The motivation to combine these arts is disclosed by Joseph as “provides a way of addressing an objective by mapping the objective into further autonomous agents that have their own resources and expertise and can interact with others to get tasks done” (para [0063]) and utilizing labels corresponding to query response are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 14, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant does not explicitly teach using the label as an input to train a model corresponding to the component of the search algorithm, wherein the label comprises one of an accept label, a rejection label, or a revise label.
Joseph teaches using the label as an input to train a model corresponding to the component of the search algorithm, wherein the label comprises one of an accept label, a rejection label, or a revise label (see Figs. 1E-F, para [0071-0072], para [0080-0082], para [0093], discloses training multi-agent system using bids (labels) including an accepting bid label).

Regarding claims 3 and 15, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant further teaches wherein the component of the search algorithm comprises a portion of the search algorithm configured to perform a particular function of the search algorithm (see Fig. 2, para [0083], discloses intent analysis system of the conversational querying platform performing natural language processing).

Regarding claims 4 and 16, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant further teaches wherein the component comprises one of a spell check component configured to perform spell checking operations associated with the query, a natural language processing (NLP) filter component configured to perform NLP filtering associated with the query, or a direct answer component configured to identify a direct answer corresponding to the query (see Fig. 2, para [0083, 0085], discloses natural language processing associated with received query).

Regarding claims 5 and 17, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant further teaches receiving the second query comprising the one or more terms (see Fig. 4, para [0105], discloses in response to performing second query with attributes in search terms); identifying the override action corresponding to the one or more terms of the second query (see Fig. 4, para [0105], para [0113, 0117], discloses in response to performing second query with attributes in search terms, identifying whether to initiate a platform-based response or to initiate hand-off to live agent ).
Nishant does not explicitly teach wherein the label comprises a reject label; and executing the override action comprising blocking the component from generating the first query response.
Joseph teaches wherein the label comprises a reject label (see Fig. 1E, para [0071], discloses rejection label); and executing the override action comprising blocking the component from generating the first query response (see para [0071], discloses rejecting action in response to user input, it is known to one of ordinary skill in the art that rejection is blocking data).

Regarding claim 9, Nishant/Joseph teaches a system of claim 8.
Nishant further teaches wherein the search algorithm comprises a plurality of components (see para [0042], discloses electronic components in conversational querying platform).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US 2019/0012390) (hereinafter Nishant) in view of Joseph et al. (US 2019/0251126) (hereinafter Joseph) as applied to claims 1 and 13, and in further view of Picinini (US 2022/0043976) (hereinafter Picinini).
Regarding claims 6 and 18, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant/Joseph do not explicitly teach identifying the label comprises a revise label; and receiving, from the user system, a revised response corresponding to the one or more terms of the first search query.
Picinini teaches identifying the label comprises a revise label (see Fig. 3, para [0009], discloses a revised token-tag list); and receiving, from the user system, a revised response corresponding to the one or more terms of the first search query (see Fig. 3, para [0072], discloses receiving a higher quality and more accurate search results for search queries based on revised token-tag list).
Nishant/Joseph/Picinini are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to utilize revised labels from disclosure of Picinini. The motivation to combine these arts is disclosed by Picinini as “improving tag annotation of tokens included in a data set” (para [0026]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 19, Nishant/Joseph teach a method of claim 1 and medium of claim 13.
Nishant teaches receiving the second query comprising the one or more terms(see Fig. 4, para [0105], discloses in response to performing second query with attributes in search terms); identifying the override action corresponding to the one or more terms of the second query (see Fig. 4, para [0105], para [0113, 0117], discloses in response to performing second query with attributes in search terms, identifying whether to initiate a platform-based response or to initiate hand-off to live agent).
Nishant/Joseph do not explicitly teach wherein the label comprises the revise label; and executing the override action comprising: blocking the component from generating the first query response; and providing the revised response as the second response to the second query.
Picinini teaches wherein the label comprises the revise label (see Fig. 3, para [0009], discloses a revised token-tag list); and executing the override action comprising: blocking the component from generating the first query response (see Figs. 3-4A-B, para [0072-0073], para [0090], discloses identifying tagging inconsistencies and reorganizing data to highlight errors to be fixed (blocking) to provide consistent tagging to data); and providing the revised response as the second response to the second query (see Fig. 3, para [0072], discloses receiving a higher quality and more accurate search results for search queries based on revised token-tag list).
Nishant/Joseph/Picinini are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to utilize revised labels from disclosure of Picinini. The motivation to combine these arts is disclosed by Picinini as “improving tag annotation of tokens included in a data set” (para [0026]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.





Claims 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US 2019/0012390) (hereinafter Nishant) in view of Joseph et al. (US 2019/0251126) (hereinafter Joseph) as applied to claims 8 and 13, and in further view of Misiewicz et al. (US 2022/0138170) (hereinafter Misiewicz).
Regarding claim 10, Nishant/Joseph teaches a system of claim 8.
Nishant/Joseph do not explicitly teach receive a plurality of labels from one or more users systems, wherein each of the plurality of labels corresponds to a query and query response pair generated by one of the components of the plurality of components; and train the plurality of components using the plurality of labels, wherein each label corresponds to a query response generated by one of the components of the plurality of components.
Misiewicz teaches receive a plurality of labels from one or more users systems, wherein each of the plurality of labels corresponds to a query and query response pair generated by one of the components of the plurality of components (see Fig. 4, para [0072], discloses receiving labels corresponding to FAQ pair including FAQ pairs that are assigned high relevance labels); and train the plurality of components using the plurality of labels, wherein each label corresponds to a query response generated by one of the components of the plurality of components (see para [0072-0075], discloses training data using generated labels  and knowledge search system, the labels corresponding to query response relevancy).
 Nishant/Joseph/Misiewicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to include query and query pairs corresponding to labels from disclosure of Misiewicz. The motivation to combine these arts is disclosed by Misiewicz as “provide for improved query comprehension and enhanced candidate search result recall” (para [0040]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Nishant/Joseph teaches a system of claim 8.
Nishant/Joseph do not explicitly teach the processing device to execute the instructions to generate a plurality of training configuration resources, wherein each of the plurality of training configuration resources corresponds to a query and query response pair and corresponding label received from the one or more user systems.
Misiewicz teaches the processing device to execute the instructions to generate a plurality of training configuration resources, wherein each of the plurality of training configuration resources corresponds to a query and query response pair and corresponding label received from the one or more user systems (see para [0038], para [0071, 0075], discloses generating training data corresponding to FAQ pairs and generated labels).
Nishant/Joseph/Misiewicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to include query and query pairs corresponding to labels from disclosure of Misiewicz. The motivation to combine these arts is disclosed by Misiewicz as “provide for improved query comprehension and enhanced candidate search result recall” (para [0040]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Nishant/Joseph teaches a system of claim 8.
Nishant/Joseph do not explicitly teach the processing device to execute the instructions to: use a first set of the plurality of training configuration resources to train a first component of the search algorithm; use a second set of the plurality of training configuration resources to train a second component of the search algorithm; and use a third set of the plurality of training configuration resources to train a third component of the search algorithm.
Misiewicz teaches teach the processing device to execute the instructions to: use a first set of the plurality of training configuration resources to train a first component of the search algorithm; use a second set of the plurality of training configuration resources to train a second component of the search algorithm; and use a third set of the plurality of training configuration resources to train a third component of the search algorithm (see para [0038-0039], para [0072-0074], discloses respective set of training queries (first, second, and third)  from search logs and generating respective labels such as relevant, answer or not relevant for training configuration resources).
Nishant/Joseph/Misiewicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to include query and query pairs corresponding to labels from disclosure of Misiewicz. The motivation to combine these arts is disclosed by Misiewicz as “provide for improved query comprehension and enhanced candidate search result recall” (para [0040]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Nishant/Joseph teaches a medium of claim 13.
Nishant/Joseph do not explicitly teach the processing device to: generate a plurality of training configuration resources, wherein each of the plurality of training configuration resources corresponds to a query and query response pair and corresponding label received from the one or more user systems.
Misiewicz teaches generate a plurality of training configuration resources, wherein each of the plurality of training configuration resources corresponds to a query and query response pair and corresponding label received from the one or more user systems (see Fig. 4, para [0038],  para [0072], discloses generating training resources from search logs , the training resources corresponding to  FAQ pairs that are assigned labels such as relevant, answer or not relevant).
Nishant/Joseph/Misiewicz are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Nishant/Joseph to include query and query pairs corresponding to labels from disclosure of Misiewicz. The motivation to combine these arts is disclosed by Misiewicz as “provide for improved query comprehension and enhanced candidate search result recall” (para [0040]) and utilizing revised labels are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lopes de Moraes et al. US Publication No. 2022/0006760.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159